Exhibit 10.15

SETTLEMENT AGREEMENT AND RELEASE OF CLAIMS

This Settlement Agreement and Release of Claims (“AGREEMENT”), made and entered
into as of the day and date set forth below, by JERRY FISH, individually, to and
in favor of BLACKROCK CAPITAL INVESTMENT CORPORATION, f/k/a BLACKROCK KELSO
CAPITAL CORPORATION, AND 52ND STREET ADVISORS, LLC, f/k/a BLACKROCK KELSO
CAPITAL ADVISORS, LLC (collectively, “BLACKROCK”), witnesseth that:

RECITALS

WHEREAS, RELEASOR is a plaintiff in a lawsuit styled, “JERRY FISH, et al,
Plaintiffs, v. AL SOLUTIONS, INC., et al, Defendants,” Hancock County, West
Virginia Civil Action No. 11-C-88W (the “LITGATION”), consolidated with “RICHARD
T. SWAIN, et al., Plaintiffs, v. AL SOLUTIONS, INC., et al, Defendants,” Hancock
County, West Virginia Civil Action No. 11-C-90W (collectively the “CONSOLIDATED
LITIGATION”), alleging claims against BLACKROCK as a result of an accident which
took place on December 9, 2010;

WHEREAS, RELEASOR and BLACKROCK desire to resolve any and all matters and claims
arising out of the LITIGATION as between them;

NOW THEREFORE, in consideration of the promises, payments and covenants herein
set forth, and for other good and valuable consideration, the adequacy and
sufficiency of which are acknowledged by all parties, the parties hereby agree
as follows:



--------------------------------------------------------------------------------

AGREEMENT

  1. Conditions

The terms of this AGREEMENT are contingent on the court approving, to the extent
required, all of the settlements reached between BLACKROCK and the plaintiffs in
the CONSOLIDATED LITIGATION, and dismissal of RELEASOR’S claims in the
LITIGATION with prejudice.

 

  2. Payment

Within ten business days after the condition set forth in Paragraph 1 is met and
this AGREEMENT is signed, BLACKROCK shall cause to be paid to RELEASOR the sum
of One Hundred Thousand Dollars ($100,000.00), made payable to Jerry Fish and
Mark Colantonio, Esq., his attorney. RELEASOR shall be responsible for the
payment of any liens or charges against this payment.

 

  3. Release

RELEASOR, for himself and for his heirs, executors, administrators, personal
representatives, insurers, successors and assigns, does hereby fully and
unconditionally release, acquit and forever discharge BLACKROCK CAPITAL
INVESTMENT CORPORATION, 52ND STREET ADVISORS, LLC, and any parents,
subsidiaries, divisions, affiliates, successors, predecessors, assignees,
agents, directors, officers, employees, attorneys, accountants, and any other
persons, firms, or entities in any way related to BLACKROCK (collectively, “the
BlackRock Entities”), jointly and severally, from any and all civil and/or
administrative actions, causes of action, proceedings, claims, demands, wrongful
death claims, rights, costs, loss of services, expenses, and compensation of any
kind or nature whatsoever, howsoever arising, known or unknown, suspected or
unsuspected, disclosed or undisclosed, absolute or contingent, whether asserted
in the LITIGATION or otherwise, that RELEASOR now has, may have or ever

 

2



--------------------------------------------------------------------------------

had, or may at any time in the future have, against the BlackRock Entities,
arising from or in any way related to the incident of December 9, 2010 that is
the subject of the LITIGATION. The payment provided for in Paragraph 2 of this
AGREEMENT is accepted in full satisfaction, extinguishment and bar of all such
causes of action and claims against the BlackRock Entities arising from or
relating to the incident of December 9, 2010, including the claims and causes of
action that are the subject of the LITIGATION.

 

  4. Non-Admission

It is expressly understood and agreed that this AGREEMENT represents a
compromise of disputed claims. The payment and other considerations set forth
herein, including the mutual promises and agreements, do not constitute and are
not to be construed as an admission of liability, responsibility or fault by
BLACKROCK. BLACKROCK denies any and all negligence, liability, responsibility,
or fault in connection with the claimed personal injury or otherwise.

 

  5. Representations and Warranties

A. RELEASOR represents and warrants that no promise or inducement has been
offered except as herein set forth; that this AGREEMENT is executed without
reliance upon any statement or representation by the persons or parties released
or their representatives concerning the nature and extent of the injuries and/or
damages and/or legal liability therefore.

B. RELEASOR represents and warrants that he is of legal age, legally competent,
and authorized to execute this AGREEMENT.

C. RELEASOR represents and warrants that he is the sole owner of the claims for
damages allegedly suffered as a result of the events which are the subject
matter of the LITIGATION.

 

3



--------------------------------------------------------------------------------

D. RELEASOR represents and warrants that all medical, hospital and other
expenses arising out of the aforementioned accident, injury or event have been
paid or will be paid.

E. RELEASOR represents and warrants that any and all liens will be satisfied out
of the payment provided for in this AGREEMENT.

F. RELEASOR represents and warrants that no person, firm or corporation other
than RELEASOR and his attorneys of record, has any right to share in the payment
provided for in this AGREEMENT except as may be provided by the Court upon
approval of the wrongful death claims asserted by RELEASOR.

G. RELEASOR represents and warrants that no other person, firm, or entity has
the right to proceed by way of subrogation or otherwise against the parties
hereby released.

H. RELEASOR represents and acknowledges that the terms of this AGREEMENT have
been explained to him by his counsel of record.

The warranties and recitals contained herein are intended to be covenants of the
parties, are a material part of this agreement, and are intended to be binding
on the parties.

 

  6. Taxation

The parties acknowledge that BLACKROCK has made no representations regarding
state or federal taxation of any of the amounts provided for in this AGREEMENT.
The parties are relying solely on their own advisors for assistance with issues
of taxation. In the event that a question should arise about the taxability of
any portion of this settlement amount, each party shall be responsible for
paying its own tax obligations, as well as any penalties, fines, attorneys’
fees, accountants’ fees, or any other such costs, if any, that are incurred in
the resolution of any question of taxability.

 

4



--------------------------------------------------------------------------------

  7. Confidentiality

From the date of the execution of this Agreement, RELEASOR agrees that the
amount, terms, and conditions of the settlement with BLACKROCK are confidential
except:

 

  a) as may be necessary to seek and obtain Court approval of any settlement
pursuant to W.Va. Code § 55-7-7, et seq. and W.Va. Code § 44-10-14 and including
disclosure to potential beneficiaries;

 

  b) to RELEASOR’S immediate family, his attorneys, tax preparers, financial
advisors, governmental agencies and/or courts of law each of whom shall be
informed of this confidentiality obligation and of his/her obligation to abide
by it;

 

  c) in response to a Court Order, directive or request as may otherwise be
required by law;

 

  d) to enforce the terms of this Agreement,

 

  e) to local, state or federal taxing authorities, state or federal security
regulatory authorities, lenders or auditors of counsel to the parties upon their
request;

 

  f) in any court proceeding in which RELEASOR’S financial status/rights is/are
at issue and it is necessary for RELEASOR to enforce and/or defend against any
claims, rights and/or positions he may have against parties other than
BLACKROCK; or

 

5



--------------------------------------------------------------------------------

  g) to the extent disclosure is specifically consented to by both RELEASOR and
BLACKROCK;

From the date of the execution of this Agreement, counsel for RELEASOR shall not
be permitted to identify BLACKROCK in any promotional or marketing material or
disclose the specific amounts paid by each defendant. Counsel for RELEASOR shall
be permitted to discuss the global resolution, including the total amount of the
global settlement, of the LITIGATION and CONSOLIDATED LITIGATION but if asked
specifically about BLACKROCK and/or the settlement with BLACKROCK, counsel shall
only be permitted to state: “All matters with BLACKROCK have been resolved and
I/we are not permitted to speak about the specifics of the settlement under the
terms and conditions of the settlement agreement.”

 

  8. Successors in Interest

This AGREEMENT is binding upon and shall inure to the benefit of the parties and
their respective successors, assigns, heirs, and representatives.

 

  9. Construction of Agreement

The wording of this AGREEMENT was prepared, reviewed and accepted by the parties
and their counsel prior to its execution. No party shall be entitled to have any
wording of this AGREEMENT construed against any other party in the event of any
dispute arising between them in connection with it.

 

  10. Entire Agreement

This AGREEMENT, and the stipulation for dismissal herein provided for,
constitute the sole, entire, and complete agreement of the parties relating in
any way to the subject matter hereof. No other statements, promises, or
representations have been made by any party to the

 

6



--------------------------------------------------------------------------------

other or relied upon, and no consideration has been or is offered, expected, or
held out other than as may be expressly provided herein. All prior discussions
and negotiations have been and are merged and integrated into, and are
superseded, by this AGREEMENT.

 

  11. Execution in Counterpart

This AGREEMENT may be executed in counterpart, and each is effective as an
original.

IN WITNESS WHEREOF, this AGREEMENT has been signed by the RELEASOR as shown
below.

 

    /s/ Jerry Fish

JERRY FISH, individually.

Taken, sworn to and subscribed before me, this 23rd day of November, 2016.

 

/s/ Mitchell E. Spurlock

Notary Public

My Commission Expires: April 12, 2021

 

7



--------------------------------------------------------------------------------

BLACKROCK CAPITAL INVESTMENT CORPORATION, f/k/a BLACKROCK KELSO CAPITAL
CORPORATION and 52ND STREET ADVISORS, LLC, f/k/a BLACKROCK KELSO CAPITAL
ADVISORS, LLC By:  

    /s/ Donna Milia

Taken, sworn to and subscribed before me, this 22nd day of November, 2016.

 

/s/ Nancy Rogan

Notary Public

My Commission Expires: December 27, 2017

 

8